DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 4/1/2021. 

Claim Analysis
3.	Summary of Claim 1:
A modified bitumen comprising: 

bitumen; and 

composite particles comprising: aluminosilicate nanostructures defining nanopores and micropores; 

and paraffin wax adhered to surfaces of the aluminosilicate nanostructures.

 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PG Pub 2017/0030077 A1).
	Regarding claims 1, 13, 16 and 18, Wang teaches building materials and methods of making building materials comprising asphalt (claim 12) and a composition comprising a cenosphere and a core material (claim 1), wherein the asphalt reads on bitumen as required by the instant claim, wherein the cenosphere is defined as a hollow inorganic particle with size ranging from a few micrometers to hundreds of micrometers, wherein the cenosphere has an aluminosilicate shell having a thickness of a few micrometers, wherein the shell has a porous structure and is covered by a nano-sized film [0037] thereby reading on the aluminosilicate defining micropores as required by the instant claim, wherein the cenosphere is loaded with a core material, wherein the core material is paraffin wax and wherein the paraffin wax is absorbed on the surface of the cenosphere ([0077], Claim 6, [0066]) thereby reading on the composite particles comprising paraffin wax adhered to the surface of the aluminosilicate. Wang teaches the cenosphere is loaded with the liquid (melted) paraffin wax thereby heating the cenosphere and Wang further teaches the paraffin wax changes to solid thereby reading on solidifying as required by the instant claim 16 [0066].  
	Wang does not particularly teach the aluminosilicate having a nanostructure or nanopores.
	However, Wang teaches the cenosphere having an aluminosilicate shell with a thickness in a few micrometers and further teaches the shell having a porous structure [0037]. The instant specification defines nanopores as having a pore diameter or pore width in the range of 1 and 100 nm (last line of paragraph [0024] in instant specification). The pore width is a function of the material. Wang teaches the same aluminosilicate shell as set forth in the rejection above. Therefore, the physical properties of pore width/diameter and nanostructure in the aluminosilicate shell of Wang is expected to be the same pore width and nanostructure as required by the instant claim. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
	Regarding claim 2, Wang teaches the paraffin wax is loaded to the cenospheres [0066].
	Wang does not teach the particular amount of paraffin wax loaded into the cenosphere.
	Wang teaches the paraffin waxes have phase change temperatures that are desirable to integrate into construction materials [0066]. amount of the paraffin wax will affect the resulting phase change of the final building material product. Therefore, the amount of paraffin wax can be optimized to reach the desired phase change of the product via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
	Regarding claims 3 and 20, Wang teaches zeolite as an additional admixture into the core material [0056].
Regarding claim 5, Wang does not particularly teach the cenosphere can absorb or neutralize acid. Regarding claim 11, Wang does not particularly teach the wax is crystallized. Regarding claim 12, Wang is further silent on the locations vacated by the paraffin wax absorb organic acids in the bitumen.
	However, the ability to absorb or neutralize acid is a function of the material. The crystallization of the wax in the bitumen is a function of the paraffin wax material. Wang teaches the same aluminosilicate shell and paraffin wax as set forth in the rejection above. Therefore, the ability of the aluminosilicate to absorb or neutralize acid, the ability of the paraffin wax to crystallize in the bitumen and the ability of the locations vacated by the paraffin wax to absorb organic acid in the bitumen in Wang is expected to be the same absorption, neutralization and crystallization as required by the instant claim. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
Regarding claim 6, Wang teaches the cenospheres release water [0025].
Regarding claims 7-8, the Figures of Wang show the cenospheres having both interior and exterior surfaces in the aluminosilicate structure (Fig. 2, Fig. 5 and Fig. 9). 
Regarding claims 9, 14, 17 and 19, Wang teaches the hollow cenospheres are penetrated with paraffin wax and the paraffin wax is absorbed on the surface of the cenosphere [0066] thereby reading on “impregnated in the nanopores and micropores of the aluminosilicate nanostructures” as required by the instant claim. 
Regarding claims 10 and 15, Wang teaches a controlled release of the admixture in the building material to enhance the mechanical performance of the building material ([0073], [0084], [0093]). 

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PG Pub 2017/0030077 A1) in view of Garcia-Martinez (US PG Pub 2007/0227351 A1).
	Regarding claim 4, Wang et al. teach the composition according to claim 1 as set forth above, wherein zeolite is an additional component to the core material [0056].
Wang et al. do not particularly teach the zeolites are in the shape of a nano-rod.
Garcia-Martinez teaches mesostructured zeolites wherein the mesostructured zeolites are in the form of a nanorod [0019], wherein the mesostructured zeolites are used in hydrocarbon and/or petrochemical feed materials such as asphalts [0286]. Garcia-Martinez offer the motivation of using the zeolite nanorods due to their ability to enhance catalytic activity by increasing active site accessibility. The rod shaped zeolithic nanorods are nanometer sized in diameter so internal diffusional resistance is minimal [0218]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the rod-shaped zeolite as taught by Garcia-Martinez in the composition of Wang, thereby arriving at the claimed invention.
 

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763